DETAILED ACTION
Claims 1 – 25 are pending.
Claims 1, 7, 17, and 22 are independent.
Claims 1- 6, and 22 – 25 have been allowed.
Claims 8 and 13 has been objected to.
This office action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 – 12, 14 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent Application No. 2015/0149144), in view of Baratam et al. (US Patent Application Publication No. 2015/0039876, hereinafter “Baratam”).

As per claim 7, Davis teaches an apparatus comprising:
a first memory array [designated non-volatile memory in main memory, 0030];
a second memory array [0029: “…Once hardware (e.g., various memory devices) is initialized at 302, a program, e.g., "bootloader" or "boot strap loader" is run to boot the device at 303. This loader program is often part of the BIOS/POST code and may take advantage of all the hardware that has been initialized. The loader program reads information from to backing store (e.g., HDD, flash memory, etc.) into a main memory (volatile memory) and transfers control to the loaded information to the operating system so the machine will "boot" at 304...”  ]; and
logic coupled to the first memory array and the second memory array [0029-0030: a portion of the main memory (volatile memory) is designated as non-volatile memory];
[boot loader configures portion of main memory as non-volatile 0030: “… As illustrated in FIG. 3, the loader program is modified to take some or all of the identified main memory available and designate or reserve it for non-volatile memory (e.g., NVRAM) use at 303. This program may clear this designated memory later, and/or copy stored data from backing store (e.g., HDD, flash, etc.) into the volatile memory, e.g., according to predetermined timing policies. The program may also initialize any control structures in the main memory to permit verification of contents…”].

However, Davis does not explicitly teach “…wherein the second memory array is configured to store at least two boot images and the first memory array is configured to operate based on which of the at least two boot images is used. 

Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non-volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 7, Baratam further teaches …wherein the second memory array is configured to store at least two boot images and the first memory array is configured to operate based on which of the at least two boot images is used [0006 -0007, 0026].


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 9, Baratam teaches the apparatus of claim 7, wherein the logic is configured to boot up the apparatus with either of the at least two boot images [0026: boot images].

As per claim 10, Davis teaches the apparatus of claim 7, wherein the first memory array is a volatile memory array [0029 - 0030: main memory] and the second memory array is a non-volatile memory array [0029: HDD, Flash].

As per claim 11, Davis teaches the apparatus of claim 7, wherein the apparatus is coupleable to a memory device [0029: apparatus coupleable to HDD].

As per claim 12, Davis teaches the apparatus of claim 11, wherein:
the memory device is a variable resistance memory device; and
the logic is configured to use the variable resistance memory device in a non-persistent memory configuration [magnetoresistive random access memory 0016].

As per claim 14, Davis teaches the apparatus of claim 11, wherein the memory device is a variable resistance memory device and the logic is configured to use the variable resistance [magnetoresistive random access memory, 0016].

As per claim 15, Baratam teaches the apparatus of claim 7, wherein the second memory array comprises a NOR flash array [0025: NOR Flash].

As per claim 16, Baratam teaches the apparatus of claim 7, wherein the logic is configured to:
perform a first boot up with a first of the at least two boot images; and
a second boot up with a second of the at least two boot images [system boots multiple images 0041 - 0046].

As per claim 17, Davis teaches an apparatus comprising:
a volatile memory array [main memory, 0016]
a plurality of non-volatile memory arrays [0029: HDD, Flash memory]; and
logic coupled to the volatile memory array and the plurality of non-volatile memory arrays [0027: data is loaded from nonvolatile memory to main memory];
wherein the plurality of non-volatile memory arrays are… configured to store a boot image and the volatile memory array is configured based on which stored boot image is used [0030: boot loader boots image(s) from non-volatile memory that configures the main memory].
each configured to store a boot image.
Baratam is cited to teach transferring multiple boot images from a non-volatile memory to a volatile memory. In particularly, Baratam teaches storing boot images in different non-volatile memory devices. Both Baratam and Davis are directed toward configuration of main memory arrays.
As per claim 17, Baratam further teaches … the plurality of non-volatile memory arrays are each configured to store a boot image [0006 -0007, 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baratam and Davis, as Baratam adds multiple boot images to configure the main memory of Davis invention.

As per claim 18, Baratam teaches the apparatus of claim 17, wherein each of the plurality of boot images are configured to be used to boot up the apparatus [multiple boot images can be used to boot system, 0026].

As per claim 19, Baratam teaches the apparatus of claim 17, wherein the plurality of non-volatile memory arrays are a plurality of NOR flash arrays [0025].

As per claim 20, Davis teaches the apparatus of claim 17, wherein the apparatus is bootable using at least one of the boot images stored in the plurality of non-volatile memory arrays [0028-0030: system boots using boot image].

As per claim 21, Baratam teaches the apparatus of claim 17, wherein the apparatus is bootable using an additional boot image stored in one of the plurality of non-volatile memory arrays [second boot image, 0048].

Allowable Subject Matter
Claims 1- 6, and 22 – 25 are allowed.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy; Brian S. et al (US Patent Application Publication No. 9,389,787 B2) System and method for simulating a persistent byte addressable storage device on a persistent block addressable storage device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187